HAZEL, District Judge.
The articles in question consisted of Chinese silk goods, which were assessed for duty by the collector at $3 per pound, under paragraph 387 of the act of July 24, 1897, chapter 11, § 1, Schedule L, 30 Stat. 186 [IT. S. Comp. St. 1901, p. 1669]), as all silk goods in a piece “boiled off.” Under the same paragraph the merchandise if “in the gum” may come into this country upon payment of duty at the rate of $2.50 per pound. An examination of the record discloses that the importers appealed to this court without first giving evidence before the board, except that they filed an affidavit and produced samples of the shipment. This is not a compliance with tlie provisions of the customs administrative act. United States v. China & Japan Trading Co., 71 Fed. 864, 18 C. C. A. 335; Allen v. United States (C. C.) 127 Fed. 777; Donat v. United States (C. C.) 124 Fed. 463. Tlie government seasonably objected to taking testimony in this court; hut, tlie importers insisting, the testimony was *80taken under' rule 11,' applicable in 'this .circuit to appeals from the Board of General Appraisers. Upon the authority of the cases cited, the preliminary motion of counsel for the government to expunge the evidence taken in this court is granted. The filing of an affidavit with the hoard, describing the process of-manufacturing the imported article, is not thought to be sufficient to take this case out of the decisions to which attention, is directed, where other essential evidence is obtainable. The .decision of the Board of General Appraisers is affirmed.